EXAMINER'S AMENDMENT
Claims filed 2/28/20 were erroneously numbered due to the duplication of claim 15 and did not follow 37 CFR 1.126.  The corrected numbering is as follows: 15 (#2) and 17-19 has been renumbered 17-20.  
Claims filed 10/25/21 canceled claims 10 and newly renumbered (as above) claims 17-19 and added new claims 20 and 21 which are now renumbered 21 and 22.
Claims filed 5/12/22 includes claims 1-9, 11-16 and 20-22 (as renumbered).
Original: 2/28/20
Renumbered: 2/28/20
10/25/21
5/12/22
Final
1
1
1
1
1
2
2
2
2
2
3
3
3
3
3
4
4
4
4
4
5
5
5
5
5
6
6
6
6
6
7
7
7
7
7
8
8
8
8
8
9
9
9
9
9
10
10
canceled
canceled
canceled
11
11
11
11
10
12
12
12
12
11
13
13
13
13
12
14
14
14
14
13
15
15
15
15
14
16
16
16
16
15
15
17
canceled
canceled 
canceled
17
18
canceled
canceled
canceled
18
19
canceled
canceled
canceled
19
20
20
20
18


21
21
16


22
22
17

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733